DETAILED ACTION
	In application filed on 12/10/2018, Claims 1-26 are pending. Claims 1-26 are considered in the current office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2018 and 03/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 are in the reply filed on 02/18/2020 is acknowledged.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  The claims do not contain a transition phrase such as “comprising”, “consisting essentially of; and “consisting of” which define the scope of a claim.  See MPEP 2111.03 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 2, the claim recites the following limitations that render the claim indefinite:
The term “partially” is a relative term which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In Claim 1, Applicant does not provide details on location of the second electrode with respect to the inner surface of the pipette body. Therefore, for the purpose of expedited examination, “at least partially” will be interpreted as “at least”.
In Claim 2, Applicant does not provide details on how the second electrode galvanically contacts the liquid with respect to the inner surface of the pipette body.  Therefore, for the purpose of expedited examination, “at least partially” will be interpreted as “at least”.
Therefore, Claims 2-12 are rejected by virtue of their dependency on Claim 1. 

Regarding claim 4 and 9-10, the claim recites the following limitations that render the claim indefinite:
The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding Claim 4, Applicant does not provide details on the disposition of the second electrode with respect to the relevant measuring capacitor.  Therefore, for the purpose of expedited examination, “arranged substantially” will be interpreted as “at least”.
Regarding Claim 9, Applicant does not provide details on the strip shaped structure formed as the second electrode. Therefore, for the purpose of expedited examination, “substantially strip-shaped” will be interpreted as “strip-shaped”.
Regarding Claim 10, Applicant does not provide details on the predetermined contact points contacted by the liquid in the pipette body by the second electrode. 
 Therefore, for the purpose of expedited examination, “substantially predetermined contact points” will be interpreted as “predetermined contact points”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mann et al. [US006551558B1]. 
Regarding Claim 1, Mann teaches pipette tip (1) [Fig. 7, ref. 5a; Col9, lines 3-5, ‘tip of cannula’] for connection [Fig.7, as structurally arranged] to a pipette tube (2) [Fig. 1, 7, ref. 5; ‘cannula’] of a pipetting device (3) [Fig. 1, ref. 1]. 
wherein the pipette tip (1) [Fig. 7, ref. 5a; Col. 9, lines 3-5, ‘tip of cannula’] is formed as an elongated tube [Fig. 1, ref. 5; ‘cannula’] forming a pipette body (4) [Fig. 1, 7, ref. 5; ‘structure (body) of cannula’] having at one first end thereof an opening (5) [ Col. 13, lines 1-7; ‘opening in the vicinity of needle (tip) 5a]  for aspirating and/or dispensing liquids and being adapted at the other end thereof for connection to the pipette tube (2) [Fig. 1, 7, ref. 5; ‘cannula’], This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the liquid transfer cannula including an interior into which an analysis liquid is suctioned, said liquid transfer cannula including a tip having a lower end [ Claim 1] Please see MPEP 2114(II) for further details; wherein the pipette tip (1)  [Fig. 7, ref. 5a; Col.9, lines 3-5, ‘tip of or is embedded in the pipette body (4)” is interpreted as optional. 

Regarding Claim 2, Mann teaches Pipette tip (1) according to claim 1, wherein the first electrode (7)  [Col. 2, lines 26-30; ‘metal or metallized structure (body) of cannula’; Col. 9, lines 28-32; Fig. 3, ref. 18,19 and 20 ‘coaxial electrode configuration’; Fig. 2, ref. 10, Col.9, lines 6-9] and second electrode (10) [Fig. 3, ref. 10, 11, extending to refs. 14, 15 ; Col.9, lines 6-9; Col. 10, lines 5-13]  are electrically conductive [Claim 21, ‘coaxial electrodes is connected with an input of voltage follower circuit’; ‘electrodes 
Regarding Claim 3, Mann teaches Pipette tip (1) according to claim 1, wherein the pipette body (4) [Col. Lines 54-56; Fig. 3, ref. 5, ‘cannula’] comprises an electrically non-conductive material [Col. Lines 54-56; Fig. 3, ref. 21, ‘protective coating e.g., insulating material’], in particular a non-conductive plastic [Col. 1 , lines 36-38; ‘plastic’], such as for example non-conductive polypropylene [an example of ‘plastic’], which acts in particular at least as a part of a dielectric [Col. 9, lines 47-56 ; Fig. 3, ref. 21, ‘insulating material such as dielectricum’]  of the measuring capacitor [Col.9, lines 6-14; ‘ capacitive liquid level detector’].

Regarding Claim 4, Mann teaches a Pipette tip (1) according to claim 1, wherein the second electrode (10) [Col. 12, lines 53-60; ‘control electrodes 14, 15’] is arranged substantially outside [‘disposed between a screening electrode and a compensation electrode’, ‘as structurally arranged’] the relevant measuring capacitor [ Col. 12, lines 53-60; ‘the capacitive liquid level detector’]. 



Regarding Claim 11, Mann teaches Pipette tip (1) according to claim 1, wherein the second electrode (10) [Fig. 3, ref. 10, 11 extending to refs. 14, 15; Col.9, lines 6-9; Col. 10, lines 5-13] extends to the opening (5) [ Annotated Fig. 3; as structurally arranged]  at the first end[ Annotated Fig. 3]. The limitation “or the opening is at least partially formed by the second electrode” is interpreted as optional. 

Regarding Claim 12, Mann teaches Pipette tip (1) according to claim 1, wherein the pipette tip (1) [Fig. 7, ref. 5a; Col9, lines 3-5, ‘tip of cannula’] is a disposable pipette tip [Col. 10, lines 14-16, Fig. 2-4, ref. 5] which is intended in particular for single use [Col. 1, lines 38-40; ‘thrown away after use and replaced with new ones’]. This limitation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Mann et al. [US006551558B1] in view of Blumentritt et al. [US20130136672A1].


Mann does not teach “in particular strip-shaped, and extends axially along the pipette tip (1), and surrounds in particular in an angular range between 20° and 270° , preferably in an angular range of 40°”.
Blumentritt (an analogous art), teaches “in particular strip-shaped [Para 0030-0031’ ‘electrically conductive pipette tip has an elongated tubular body with strip section; Para 0034, 0035, 0037, Para 0057 ‘Fig. 1, section 9.1.  ], and extends axially [‘axial direction’, from bottom to top’] along the pipette tip (1) [ Fig. 1, ref. 1.1], and surrounds in particular in an angular range between 20° and 270° [Para 0034, ‘electrically-conductive region, or printings, or molded body of electrically conductive material can have different geometries’],  preferably in an angular range of 40°”.The limitation “preferably in an angular range of 40°” is interpreted as optional. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mann to incorporate the first electrode in particular strip-shaped, and extends axially along the pipette tip (1), and surrounds in particular in an angular range between 20° and 270°, as taught by Blumentritt, to provide the electrically-conductive region, or printings, or molded body of 

Regarding Claim 7, Mann teaches Pipette tip (1) according to one of the claims 1 to 5 claim 1, wherein the first electrode (7)  [Col. 2, lines 26-30; ‘metal or metallized structure (body) of cannula’; Col. 9, lines 28-32; Fig. 3, ref. 18, ‘coaxial electrode configuration’; refs, 19 and 20 ], is formed elongated [ Fig. 2-3, as structurally arranged] in particular strip-shaped, extends axially along the pipette tip (7) [Fig. 7, ref. 5a; Col.9, lines 3-5, ‘tip of cannula’; Fig. 1, 7, ref. 5; ‘structure (body) of cannula’] and is of different width in sections, wherein the first electrode (7) in particular has a stepped width profile in the axial direction, and the width of the first electrode (7) is smallest at the first end, for example, and the width increases stepwise in the axial direction. 
Mann does not teach “in particular strip-shaped, extends axially along the pipette tip (7) and is of different width in sections, wherein the first electrode (7) in particular has a stepped width profile in the axial direction, and the width of the first electrode (7) is smallest at the first end, for example, and the width increases stepwise in the axial direction. 
Blumentritt (an analogous art) “in particular strip-shaped [Para 0030-0031’ ‘electrically conductive pipette tip has an elongated tubular body with strip section; Para 0034, 0035, 0037, Para 0057 ‘Fig. 1, section 9.1], extends axially [‘axial direction’, from bottom to top’] along the pipette tip (7) [Fig. 1, ref. 1.1] and is of different width in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mann to incorporate a pipette tip 1.1 whose cross-sectional area generally increases from the bottom opening 4.1 to the top opening 5.1 [Blumentritt, Para 0056]. Doing so allows for the electrically-conductive region to gain the design advantages derived from the capability of having a cross-sectional area that generally increases from the bottom opening 4.1 to the top opening 5.1. 

    PNG
    media_image1.png
    895
    1235
    media_image1.png
    Greyscale

Blumentritt, Annotated Fig.1

Regarding Claim 10, Mann teaches Pipette tip (1) according to claim 1, wherein the second electrode (10) [Fig. 3, ref. 10, 11 extending to refs. 14, 15 ; Col.9, lines 6-9; Col. 10, lines 5-13] contacts the liquid [Col. 9, lines 26-27; ‘ which can be detected-by the analysis liquid suctioned up’] in the pipette body (4) [Fig. 1, 7, ref. 5; ‘structure (body) of cannula’]at substantially predetermined contact points (20) [Col.9, lines 23-32; Annotated Fig. 3; refs. 14, 15] along the axial direction [Annotated Fig. 3, as structurally arranged] of the pipette body (4) [Fig. 1, 7, ref. 5; ‘structure (body) of cannula’]. 
Mann does not teach “contact points (20) are arranged with respect to one another in an angular range between 90° and 270°, preferably 180°”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mann to incorporate the contact points (20) are arranged with respect to one another in an angular range between 90° and 270°, preferably 180° as taught by Blumentritt, to provide the electrically-conductive region, or printings, or molded body of electrically conductive material can have different geometries. According to one embodiment, it or they are at least partially strip-shaped [Blumentritt, Para 0034]. Doing so allows for the electrically-conductive region to gain the design advantages derived from the capability of having several geometries. 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Mann et al. [US006551558B1] in view of Kitajima et al. [5045286].
Regarding Claim 8, Mann teaches Pipette tip (1) according to claim 1, wherein the first electrode (7) [Col. 2, lines 26-30; ‘metal or metallized structure (body) of cannula’; Col. 9, lines 28-32; Fig. 3, ref. 18, ‘coaxial electrode configuration’; refs, 19 and 20 ] does not extend to the opening (5) [ Annotated Fig. 3] at the first end and in 
Mann does not teach “does not extend to the opening (5) at the first end and in particular is spaced from this opening (5)”  in a range from 3 mm to 6 mm, preferably in a range from 4 mm to 6 mm, particularly preferably 5 mm.
Kitajima teaches the first electrode (7) [Fig. 9, ref. 44B] does not extend to the opening (5) [Fig. 9, ref. 3C ‘underside of injection nozzle (3)’] at the first end [Annotated Fig. 9. As structurally arranged’] and in particular is spaced [Annotated Fig. 9. As structurally arranged’]  from this opening (5)  [Fig. 9, ref. 3C ‘underside of injection nozzle (3)’] in a range from 3 mm to 6 mm, preferably in a range from 4 mm to 6 mm, particularly preferably 5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mann to incorporate the first electrode not extending to the opening (5) at the first end and in particular is spaced from this opening (5)”, as taught by Kitajima, to allow for the second conductor 43B, to be terminated on the outer surface of the injection nozzle (3), leaving distance (h) between its front end and underside 3C of injection nozzle 3 [ Col. 5, Lines 43-50]. Doing so allows the front end of second conductor 44B is separated from that of first conductor 44A by distance (or height) (h) and this height (h) is determined depending upon a quantity of sample liquid to be sucked.
Mann in view of Kitajima does not teaches “ in a range from 3 mm to 6 mm, preferably in a range from 4 mm to 6 mm, particularly preferably 5 mm”. However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the pipette tip that provides the best sensor performance. 

    PNG
    media_image2.png
    573
    460
    media_image2.png
    Greyscale

Kitajima, Annotated Fig. 9

    PNG
    media_image3.png
    983
    543
    media_image3.png
    Greyscale

Mann. Annotated Fig. 3

9 is rejected under 35 U.S.C. 103 as being unpatentable over by Mann et al. [US006551558B1] in view of Baker et al. [US20050279855A1].
Regarding Claim 9, Mann teaches Pipette tip (1) according to claim 1, wherein the second electrode (10) [Fig. 3, ref. 10, 11, Col.9, lines 6-9; Col. 10, lines 5-13] is formed substantially strip-shaped and extends axially along the tube, and in particular surrounds up to three quarters of the inner circumference of the pipette tip (1), further in particular surrounds half the inner circumference of the pipette tip (1).
Mann does not teach “is formed substantially strip-shaped and extends axially along the tube, and in particular surrounds up to three quarters of the inner circumference of the pipette tip (1), further in particular surrounds half the inner circumference of the pipette tip (1)”.
Baker (an analogous art) teaches “is formed substantially strip-shaped [Fig. 15, ref. 43a, 43b] and extends axially [As structurally arranged’] along the tube, and in particular surrounds up to three quarters of the inner circumference[Fig 16, as structurally arranged’],  of the pipette tip (1) [Fig. 15, ref. 44; ‘tip’] further in particular surrounds half the inner circumference [Fig 16, as structurally arranged’ of the pipette tip (1) [Fig. 15, ref. 44; ‘tip’]”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mann to incorporate wherein the second electrode (10) is formed substantially strip-shaped and extends axially along the tube, and in particular surrounds up to three quarters of the inner circumference of the pipette tip (1), further in particular surrounds half the inner circumference of the pipette tip (1), as taught by Baker, to assume the structure of capacitor plates [ Baker, Para . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cronenberg et al. [US20020001545A1]: teaches pipettes having automatic mechanisms for identifying and/or removing tips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             

/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797